33 N.J. 72 (1960)
161 A.2d 474
BENJAMIN APPLESTEIN, ET AL., PLAINTIFFS-RESPONDENTS,
v.
UNITED BOARD AND CARTON CORPORATION, A NEW JERSEY CORPORATION, ET AL., DEFENDANTS-RESPONDENTS, AND SAUL L. EPSTEIN AND INTERSTATE CONTAINER CORPORATION, DEFENDANTS-APPELLANTS. MARTHA U. BEUERLEIN, ETC., PLAINTIFF-RESPONDENT,
v.
UNITED BOARD & CARTON CORP., ET AL., DEFENDANTS-RESPONDENTS, AND SAUL L. EPSTEIN, ET AL., DEFENDANTS-APPELLANTS.
The Supreme Court of New Jersey.
Argued June 6, 1960.
Decided June 13, 1960.
Mr. Daniel G. Kasen argued the cause for the appellants (Messrs. Kasen, Schnitzer & Kasen, attorneys; Mr. Morris M. Schnitzer, of counsel).
Mr. David Friedenberg argued the cause for the respondents Francis X. Conway, et al. (Mr. Maurice C. Brigadier, attorney).
Mr. Philip J. Albert argued the cause for the respondent Benjamin Applestein (Messrs. Levy, Levy & Albert, attorneys).
Mr. Isadore Glauberman argued the case for the respondent United Board & Carton Corporation (Mr. Sheldon A. Weiss, on the brief).
Mr. Raymond Chasan argued the cause for the respondents Martha U. Beuerlein, et al. (Messrs. Levy, Lemken & Margulies, attorneys; Mr. Seymour Margulies, of counsel).
*73 PER CURIAM.
The judgment is affirmed essentially for the reasons given in the opinion of Judge Kilkenny in the court below.
For affirmance  Chief Justice WEINTRAUB, and Justices BURLING, JACOBS, FRANCIS, PROCTOR, HALL and SCHETTINO  7.
For reversal  None.